In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00224-CR



        JEFFERY WADE GORDON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 369th District Court
              Cherokee County, Texas
               Trial Court No. 20946




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

        Our review of volumes one and two of the clerk’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number,

passport number, social security number, tax identification number or similar government-issued

personal identification number.” TEX. R. APP. P. 9.10(a)(1). Volumes one and two of the clerk’s

record include social security numbers. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volumes

one and two of the clerk’s record contain sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal volumes one and two of the electronically filed

clerk’s record in this case.

        IT IS SO ORDERED.

                                              BY THE COURT

Date: April 16, 2020




                                                 2